Title: From George Washington to James Rumsey, 31 January 1786
From: Washington, George
To: Rumsey, James

 

Sir,
Mount Vernon 31st Jan: 1786.

If you have no cause to change your opinion respecting your mechanical Boat, & reasons unknown to me do not exist to delay the exhibition of it, I would advise you to give it to the public as soon as it can be prepared, conveniently. The postponement creates distrust in the public mind; it gives time also for the imagination to work, and this is assisted by a little dropping from one, & something from another, to whom you have disclosed the secret: should therefore a mechanical genius hit upon your plan, or something similar to it—I need not add that it would place you in an awkward situation, & perhaps disconcert all your prospects concerning this useful discovery; for you are not, with your experience in life, now to learn that the shoulders of the public are too broad to feel the weight of the complaints of an individual—or to regard promises, if they find it convenient, & have the shadow of plausibility on their side, to retract them. I will inform you further, that many people in guessing at your plan, have come very near the mark; & that one, who had something of a similar nature to offer to the public, wanted a Certificate from me that it was different from yours. I told him, that as I was not at liberty to declare what your plan was, so I did not think it proper to say what it was not.
Whatever may be your determination after this hint, I have only to request that my sentiments on the subject may be ascribed to friendly motives, & taken in good part.
I should be glad to know the exact state in which my houses at Bath are. I have fifty pounds ready, for which you may draw on me at any time; & I will settle for the whole as soon as possible.
Herewith you will receive a Magazine containing the estimates of the expence of the Canal in Scotland. It belongs to Mr Johnson who requested me to forward it to you after I had read it—to him you will be pleased to return the book when you are done with it. With esteem & regard I am Sir &c.

G: Washington

